Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            New Windsor 27th Feb. 1781
                        
                        I thank you for the immediate communication contained in your letter of the 24th of the agreeable
                            intelligence of the success of the naval detachment in Chesapeak bay—& I am happy to find at the same time that Mr
                            Destouchés was preparing a second detachment for an ulterior cooperation. I have renewed my orders to the Marquis De la
                            Fayette who commands the Corps sent from hence to push forward his March to the head of Elk.
                        In my last to you of the 26th I mentioned that I had reason to believe Cornwallis was advancing vigorously on
                            his side. Advices from General Greene have since come to hand confirming this supposition. After the defeat of Tarleton,
                            he divested himself of all his Baggage and made a rapid March upon Morgan, but he was disappointed in this object for
                            Morgan retired in time with all his Prisoners who were on their way to Virginia. He afterwards crossed the Catawba river
                            and was penetrating the Country. It was the interest of General Greene to avoid a general action, but he was apprehensive
                            it would not be in his power without sacrificing all his baggage & Stores which would be an irreparable loss.
                        Lord Cornwallis had with him between two and three thousd regular Troops. General Greene was inferior in
                            number and greatly so in force—the principal part of his little army being Militia and the whole ill provided with every
                            thing.
                        The Corps that has ascended Cape Fear River is estimated at four or five hundred Men and supposed by General
                            Greene, to be a detachment from Charles Town.
                        The Militia of North Carolina have been exceedingly harrassed, which added to their being ill armed will make
                            their opposition less vigorous than might be expected from the Spirit they have shewn.
                        Since the defeat of Tarleton there have been several little successes on our part in which Prisoners have
                            been made—the most considerable of which is the surprize of George Town by Major Lee, in which he put the greater part to
                            the Sword, took the Commandant a Lieutt Colo. and other Prisoners. The cruelties of the enemy, seem in several late
                            instances to have excited a spirit of retaliation.
                        The idea of holding your Fleet & Army in readiness gives me pleasure, as besides imposing on the
                            enemy in Gardners bay these demonstrations may be thought to have something more in view and may serve as a diversion in
                            favor of the Southern States.
                        I rely on being honored with the earliest notice of your subsequent dispositions as mine must corrispend.
                        Your Excellency may be assured that as soon as the circumstances mentioned in my last are effected, I will
                            certainly have the pleasure of paying a visit to you and to the Army. I am convinced with you that it is essential we
                            should have a further conference, and that as soon as possible.—with great esteem and personal attachment. I have the honor
                            to be Yr Excellys Most Obedt & Hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. By advices from New York I am informed that a detachment of five or 600 men was preparing for
                                embarkation—designed, it was said, to reinforce Arnold—That the Iris & some other Vessel was to Convoy it—and
                                that two or three Expresses had been sent from New York to Gardners bay upon receiving the Acct of the French Squadron
                                appearing in Chesapeak bay.
                        
                        
                            G.W.
                        
                    